DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
              Applicant’s request for reconsideration and request for rejoinder of the claims belonging to Group I has been considered.  Applicant’s request is based on the assertion that no reason was given for restricting Group I and III, and also because the special technical feature was only identified for Group II and not the other groups.  Applicant also argues that groups can have unity if there is a “technical relationship”, and that pointing to a special technical feature in one group is not sufficient to restrict the other groups.
             In the restriction requirement mailed on 8/11/21, the examiner indicated that the three groups identified do not share the same or corresponding special technical feature.  This was the reason for the restriction requirement.  Group II requires depositing a restoration material onto an application site and then directing a plasma stream onto the restoration material on the application site.  Group I does not require this technical feature, but rather requires introducing the restoration material into the plasma stream, then depositing it on the application site.  Thus, Groups I and II do not share the same or corresponding special technical feature, and are clearly different methods because the point at where the restoration material is introduced, is different.  The restriction requirement is thus maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
              In claims 22 and 25, the recitation of “consists essentially of” introduces new matter into the claims.  The specification, as originally filed, fails to disclose that the restoration material “consists essentially of” the nano-scale powder or a solution comprising a nano-scale powder.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 does not further limit the subject matter of claim 22, as the limitations recited in claim 25 are already found in claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

              Claims 14,16,20,22,25 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Liu et al 9204950 in view of Lin et al 20090270527.
              With regard to claims 14 and 16, Liu et al disclose a non-thermal plasma deposition device, comprising anionization chamber 110 (see fig. 1A) that is configured to receive a carrier gas 120 and excite the carrier gas 120 to form an ionizing plasma stream. The ionization chamber 110 further comprises an inlet coupled to a restoration material supply 140, the inlet configured to receive a restoration material (hydroxyapatite, col. 3, line 28), by intersecting with the ionization chamber (at 130a), such that the ionization chamber 110 receives the restoration material to form a plasma deposition stream that includes the restoration material. A deposition nozzle 110a is configured to eject a plume of the deposition stream to deposit the restoration on an application site.
             Liu et al does not disclose the restoration material to be a nano-scale powder or a solution comprising a nano-scale powder.
             Lin et al discloses a dental restorative composition which comprises a nano powder form of hydroxyapatite. See paragraph 223.
             It would have been obvious to one skilled in the art to use a hydroxyapatite nano powder, as disclosed by Lin et al, in the hydroxyapatite solution of Liu et al, in view of the teaching of Lin et al that nano scale hydroxyapatite is known for its compatibility with tooth tissue in restorative procedures.

                With regard to claim 20, although Liu et al/Lin et al do not disclose the restorative material to have a particle size of 500 nm to 40 micrometers, it would have been obvious to one skilled in the art to provide the restorative material with a particle size of 500 nm to 40 micrometers, depending upon the amount of restorative material desired to be produced by the system.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                With regard to claims 22 and 25, the recitation of “consists essentially of” has been treated as “comprising” per MPEP 2111.03 (III), which states “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."   

                Claims 15,17,18,19,23 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Liu et al in view of Lin et al, and further in view of Haack 4917603.
                With regard to these claims, Liu et al/Lin et al do not disclose an exhaust hood coupled to and coaxially movable with respect to the deposition nozzle, nor a camera within the exhaust hood for capturing an image of the deposition area.  
                 Haack discloses an exhaust hood 3 coupled to a treatment device 4, and coaxial thereto, along with a vacuum system 7 and a camera 5 for capturing an image of the treatment area. Note that the exhaust hood is coaxially moveable with the treatment device 4.
                It would have been obvious to one skilled in the art to include a protective exhaust hood, including a vacuum and camera device, as taught by Haack, with the deposition nozzle of Liu et al/Lin et al, if one wished to isolate the working/treatment area, as well as evacuate debris and view the treatment area.

                   Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
Regarding the rejection of claims 14,16,20, applicant argues that there is no indication in the Lin reference that the nanoscale material of Lin is compatible with a plasma deposition process.  Applicant further argues that Lin requires the use of a polymerizable monomer, and that removing the monomer from Lin and taking only the nanoscale power would go against it’s theory of operation.
These arguments are not found persuasive because the Lin et al reference was cited only for it’s teaching that hydroxyapatite powder may be used in nano scale form.  One skilled in the art would recognize that, based on the teaching of Lin et al, that the Liu et al liquid hydroxyapatite may comprise powder in nano scale form.
Regarding the rejection of claims 15,17,18 and 19, applicant argues that there is no reason to combine the Haack reference with the Liu et al reference because the object of Haack’s device is to prevent toxic vapor or breakdown products from contacting a patient or dentist, and, since there are no toxic vapor or breakdown products in the Liu et al system, and such combination would be useless for it’s intended purpose in Liu et al.
These arguments are not found persuasive because the Haack reference was cited solely for it’s teaching that a nozzle type device could be protected with the hood of Haack, as well as utilize the vacuum of Haack to collect material being dispensed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772